Citation Nr: 0607402	
Decision Date: 03/15/06    Archive Date: 03/29/06

DOCKET NO.  04-24 594A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional right leg disability, to 
include compartment syndrome.


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Esq.


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1964 to 
October 1967.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (the RO).

Procedural history

In April 2001, the RO received the veteran's claim of 
entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional right leg disability, to 
include compartment syndrome.  The June 2002 rating decision 
denied the claim, and he appealed.


FINDING OF FACT

Additional right leg disability, to include compartment 
syndrome, was not caused by hospital care, medical or 
surgical treatment, or examination furnished by VA. 


CONCLUSION OF LAW

Compensation under the provisions of 38 U.S.C.A. § 1151 is 
not warranted.  38 U.S.C.A. § 1151 (West 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking compensation under the provisions of 
38 U.S.C.A. § 1151 for additional right leg disability.  He 
essentially claims that after falling from a ladder at his 
home in August 1988, he requested to be taken by ambulance to 
the Topeka, Kansas VA Medical Center (VAMC) for emergency 
treatment, but that while en route to that facility, the VAMC 
informed the ambulance that it had no orthopaedic facilities, 
and that the veteran should be taken to another hospital.  
The veteran and his attorney contend that the delay in 
treatment caused by the redirection of the ambulance resulted 
in additional right leg disability, to include compartment 
syndrome.  



In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).    The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The Board has the fundamental authority to decide in the 
alternative.  See Luallen v. Brown, 8 Vet. App. 92, 95-6 
(1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995).  
To the extent that the VCAA may be applicable, the Board 
finds that the provisions of the VCAA have been appropriately 
complied with.  This will be discussed in some detail below.  
For reasons expressed immediately below, however, the Board 
believes that the provisions of the VCAA are not applicable 
to this case.

The United States Court of Appeals for Veterans Claims (the 
Court) has held that the statutory and regulatory provisions 
pertaining to VA's duty to notify and to assist do not apply 
to a claim if resolution of the claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  See  Manning v. Principi, 16 Vet. App. 534 (2002), 
citing Livesay v. Principi, 15 Vet. App. 165 (2001) [the VCAA 
has no effect on an appeal where the law, and not the 
underlying facts or development of the facts, is dispositive 
of the matter]. 

Similarly, in a recent precedential opinion, VA's General 
Counsel held that VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim, 
or to assist the veteran in developing evidence to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit.  See VAOGCPREC 5-2004.  

In the instant case, the facts are not in dispute.  The 
outcome of this appeal hinges on the law, specifically the 
plain language of 38 U.S.C. § 1151.  Accordingly, VCAA notice 
is not required because no additional evidence could 
conceivably change the outcome of this case.  The question 
for the Board's determination is whether the veteran received 
treatment or medical care from VA.  Because the law and not 
the evidence is dispositive in the instant case, additional 
factual development would have no bearing on the ultimate 
outcome.  Accordingly, VCAA can have no effect on this 
appeal.  See Dela Cruz, supra; see also Mason v. Principi, 16 
Vet. App. 129, 132 (2002) [VCAA not applicable "because the 
law as mandated by statute and not the evidence is 
dispositive of the claim"].

Although as discussed above the Board believes that VCAA 
notice is not required in this case, because such notice was 
in fact furnished the Board will explain which such was 
adequate.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2005).  The Board observes that the veteran was 
notified by the June 2004 statement of the case (SOC) of the 
pertinent law and regulations, of the need to submit 
additional evidence on his claim, and of the particular 
deficiencies in the evidence with respect to his claim.  

More significantly, a letter was sent to the veteran in 
September 2003 which was specifically intended to address the 
requirements of the VCAA.  The September 2003 letter from the 
RO specifically notified the veteran that to support a claim 
under 38 U.S.C.A. § 1151, "[w]e need evidence of injury as a 
result of having  submitted to an examination, medical or 
surgical treatment, hospitalization or the pursuit of a 
course of vocational rehabilitation under any law 
administered by [VA] and not the result of willful 
misconduct" (emphasis as in original).  

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  In the 
September 2003 VCAA letter, the veteran was informed that VA 
was responsible for obtaining "[r]elevant records from any 
Federal agency" including "medical records from the 
military, from VA hospitals (including private facilities 
where VA authorized treatment), or from the Social Security 
Administration."  He was further advised that VA would make 
"reasonable efforts" to obtain "[r]elevant records not 
held by a Federal agency" including records from "State or 
local governments, private doctors and hospitals, or current 
or former employers."  This letter also notified the veteran 
that VA had already received treatment records from the 
Stormont-Vail Regional Medical Center and St. Francis 
Hospital.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The September 2003 letter notified the veteran that he "must 
give us enough information about your records so that we can 
request them from the person or agency that has them . . . 
[i]t's your responsibility to make sure we receive all 
requested records that are not in the possession of a Federal 
department or agency" (emphasis as in original).  More 
specifically, the September 2003 letter instructed the 
veteran to "[p]lease complete and sign VA Form(s) 21-4142, 
Authorization and Consent to Release Information to [VA], for 
each non-VA doctor and medical care facility, that treated 
you for your right upper tibia.  You must include the 
complete name and address of each doctor and medical facility 
and the approximate dates of treatment.  If you choose not to 
provide the release(s) we need to obtain your records, then 
you should obtain the records yourself and send them to us" 
(emphasis in original).  This letter further advised the 
veteran that if "treatment was received from a VA medical 
facility, use the enclosed VA Form 21-4138, Statement in 
Support of Claim, to provide the name of that facility and 
the approximate dates of treatment" (emphasis as in 
original).

Finally, the RO must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The September 2003 letter included notice to "send us any 
additional information or evidence within 30 days of the date 
of this letter" (emphasis in original).  The Board believes 
that this request substantially complies with the 
requirements of 38 C.F.R. § 3.159 (b) in that it informed the 
veteran that he could submit or identify evidence other than 
what the RO specifically requested.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

Review of the record reveals that the veteran was not 
provided notice of the VCAA prior to the initial adjudication 
of his claim.  Because the veteran was not furnished with 
VCAA notice prior to the initial adjudication of his claim, 
his attorney has argued that the June 2002 rating decision is 
"void ab initio" and that the June 2004 SOC is therefore 
"fatally defective and must be vacated, and [that] the Board 
must instruct the Secretary to readjudicate the veteran's 
claim . . . by complying with the mandatory notice provisions 
of the statute and regulation before issuing a first 
unfavorable decision."  See Substantive Appeal, at page 4.  

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  Herein, the 
veteran was provided with VCAA notice via the September 2003 
VCAA letter.  His claim was then readjudicated in the June 
SOC, after he was provided with the opportunity to submit 
evidence and argument in support of his claim and to respond 
to the VCAA notice.  Thus, any VCAA notice deficiency has 
been rectified, and there is no prejudice to the veteran in 
proceeding to consider his claim on the merits.  

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 
(2005) that timing errors such as this do not have the 
natural effect of producing prejudice and, therefore, 
prejudice must be specifically pled.  In Mayfield, the 
timing-of-notice error was found to be sufficiently remedied 
and cured by subsequent provision of notice by the RO, such 
that the appellant was provided with a meaningful opportunity 
to participate effectively in the processing of her claim by 
VA.  As discussed in the preceding paragraph, the veteran 
received such notice and was given the opportunity to 
respond.  Although the veteran's attorney has made much of 
the timing of the VCAA notice, neither he nor the veteran has 
indicated how the claim was prejudiced by the timing VCAA 
notice.  

The veteran is represented by counsel, who is presumably 
familiar with the VCAA.  Indeed, as discussed above the 
attorney has provided argument which makes it clear that he 
is abundantly aware of what is required of both the claimant 
and of VA.  

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran]. 

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record, encompassing five volumes, includes 
service medical records, VA treatment records, and records 
from numerous private medical facilities including Stormont-
Vail Regional Medical Center and St. Francis Hospital.  The 
veteran and his attorney have not identified any outstanding 
evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2005).  The veteran engaged the services of an 
attorney, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and was given 
the opportunity to presented testimony before the Board if he 
so desired.  The veteran has not requested a hearing before 
the Board.  

The Board will now proceed to a decision on the merits as to 
the issue on appeal.

Pertinent Law and Regulations

38 U.S.C. § 1151

38 U.S.C. § 1151 and its implementing regulations have 
undergone several changes in the past decade, most recently 
effective October 1, 1997.  See Pub. L. No. 104-204, § 
422(a), 110 Stat. 2926 (1996).  

In this case, the veteran filed his § 1151 claim in April 
2001.  Accordingly, the post October 1, 1997 version of the 
law and regulations must be applied.  See VAOPGCPREC 40-97 
[all Section 1151 claims which were filed after October 1, 
1997 must be adjudicated under the statutory provisions 
currently in effect, which essentially require a showing of 
negligence or fault on the part of VA].

In pertinent part, 38 U.S.C.A. § 1151 now reads as follows:

"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title 
shall be awarded for a qualifying additional disability 
or a qualifying death of a veteran in the same manner as 
if such additional disability or death were service-
connected.  For purposes of this section, a disability 
or death is a qualifying additional disability or 
qualifying death if the disability or death was not the 
result of the veteran's willful misconduct and--

"(1) the disability or death was caused by hospital 
care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary, either by a Department employee or in a 
Department facility as defined in section 1701(3)(A) of 
this title, and the proximate cause of the disability or 
death was- (A) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault 
on the part of the Department in furnishing the hospital 
care, medical or surgical treatment, or examination; or 
(B) an event not reasonably foreseeable."

See 38 U.S.C.A. § 1151 (West 2002).

Factual Background

The facts in the instant case are essentially not in dispute.  
In August 1988, the veteran fell from a ladder at his home 
and sustained, inter alia, a severely comminuted fracture of 
the right tibia.  The veteran requested to be taken by 
ambulance to the Topeka VAMC.  While on route to that 
facility, the VAMC informed the ambulance personnel that it 
had no orthopaedic facilities, and that the veteran should be 
taken to another hospital.  The veteran was then taken to 
Memorial Hospital in Topeka, where he was initially evaluated 
for a right leg fracture (and a possible pancreatic rupture).  
Medical imaging equipment at Memorial Hospital, however, was 
apparently not working, thus necessitating transfer of the 
veteran to the Stormont-Vail Medical Center.  Physicians at 
Stormont-Vail examined the veteran's right leg and diagnosed 
a comminuted fracture of the right upper tibia with 
compartment syndrome.  The veteran subsequently underwent a 
fasciotomy at Stormont-Vail to treat compartment syndrome.  
He was then transferred to the Kansas City VAMC for 
additional treatment.  Shortly thereafter, the veteran was 
diagnosed with osteomyelitis of the right tibia; he has 
evidently continued to exhibit functional impairment of the 
right lower extremity.

Analysis

The veteran and his attorney contend that additional right 
leg disability, including compartment syndrome and 
osteomyelitis, resulted from the delay in treatment caused by 
the redirection of the veteran's ambulance from the Topeka 
VAMC to another hospital in the same city.  No medical basis 
has been provided for this argument.  

The attorney further contends that Memorial Hospital and the 
Stormont-Vail Medical Center (the two hospitals where the 
veteran was initially treated for his tibia fracture) were 
the agents of VA, and that as such any negligence on the part 
of these hospitals can be imputed to VA.  

As an initial matter, neither the veteran nor his attorney 
has alleged that any additional disability resulted from his 
subsequent treatment at the Kansas City VAMC.  The Board's 
inquiry will therefore be directed to the veteran's 
contentions involving the Topeka VAMC.  

As explained in the law and regulations section above, for 
compensation to be granted under 38 U.S.C.A. § 1151 there 
must be a predicate finding that additional disability 
resulted from "hospital care, medical or surgical treatment, 
or examination furnished the veteran under any law 
administered by the Secretary, either by a Department 
employee or in a Department facility as defined in section 
1701(3)(A)."  Only after such is demonstrated do the issues 
of negligence or foreseeability arise.  

In the instant case, it is undisputed that the veteran 
received no treatment from the Topeka VAMC.  The veteran was 
redirected to another medical facility while en route to the 
VAMC after the paramedics were informed that no orthopaedic 
facilities were available at the VAMC.  There is no 
indication in the record, nor has the veteran suggested, that 
medical personnel from the VAMC offered any medical advice or 
treatment directives to the ambulance staff.  Indeed, there 
is no evidence that VA medical, as opposed to administrative, 
personnel spoke with the paramedics.  Communication from VA 
was limited to the fact that appropriate facilities were not 
available to treat the veteran, and redirection of the 
ambulance to another nearby medical facility with appropriate 
resources.  The veteran never reached the Topeka VAMC or 
otherwise set foot in that facility.  

Because the veteran was never examined, treated, or 
hospitalized at the Topeka VAMC, he was not treated "by a 
Department employee" or "in a Department facility" as 
required by 38 U.S.C.A. § 1151.  Because no treatment was 
furnished by a VA employee, and no VA medical facility was 
involved, as a matter of law, the veteran is ineligible for 
compensation under 38 U.S.C.A. § 1151.

The veteran's attorney also maintains that because the 
veteran was redirected away from the Topeka VAMC, Memorial 
Hospital and the Stormont-Vail Medical Center essentially 
became agents of VA, and that as such any delay and/or 
inadequacy of treatment on their part can be imputed to VA.  
He has provided no cogent argument in support of this unusual 
theory of agency.  The Board rejects this argument.  

As outlined above, 38 U.S.C.A. § 1151 requires that a 
claimant be treated "by a Department employee" or "in a 
Department facility".  "Facilities of the Department" are 
defined in 38 U.S.C.A. § 1701(3) as (A) government facilities 
over which the Secretary has direct jurisdiction; (B) 
government facilities for which the Secretary contracts; or 
(C) public or private facilities at which the Secretary 
provides recreational activities for patients receiving 
care."  Both Memorial Hospital and the Stormont-Vail Medical 
Center are private facilities which are not under the control 
or direction of VA.  There is, moreover, no indication that 
the veteran was treated by any VA employees at either of 
these facilities, or that such facilities had contracted with 
VA to treat the veteran.  It is obvious that no recreational 
activities were involved here.

In short, the only contact the veteran had with a VA medical 
facility was his redirection to another nearby hospital after 
his ambulance was informed that the Topeka VAMC did not have 
the proper orthopaedic facilities to treat him.  The veteran 
never reached the Topeka VAMC and thus was not treated by a 
VA employee or at a VA facility as required by 38 U.S.C. 
§ 1151.  The facilities at which he was treated were not 
under the control of VA or any other branch of government and 
were not otherwise under the direction of the Secretary of 
VA.  Any treatment rendered by private hospitals cannot be 
imputed to VA merely because the ambulance was redirected to 
those facilities.  Because § 1151 requires that any 
additional disability be caused by "hospital care, medical 
or surgical treatment, or examination furnished the 
veteran", which did not occur in this case, the matters of  
"carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination" or "an event not 
reasonably foreseeable" becomes moot.  

Although it does not have to reach the matter of negligence, 
carelessness, etc., 
the Board observes in passing that it appears that VA 
personnel acted reasonably in directing the veteran to a 
nearby medical facility with the appropriate resources to 
address his injuries.  Indeed, neither the veteran nor his 
attorney have argued that the VAMC had proper facilities 
available in which to treat the veteran.  

The Board further observes that the "delay in treatment" 
argument manifestly  fails, in that such argument presumes 
that appropriate treatment could have been rendered at the 
VAMC.  However, it is undisputed that appropriate treatment 
could not have been furnished at the Topeka VAMC, thus there 
was no "delay" in treatment while the veteran was 
transported to a nearby facility which was able to treat the 
veteran.  Any delay in treatment encountered once the veteran 
reached a non-VA facility is not VA's  responsibility.

In summary, compensation under 38 U.S.C.A. § 1151 is not 
warranted under the facts presented in this case.  Because 
the veteran was not treated at the Topeka VAMC, the 
provisions of 38 U.S.C.A. § 1151 do not avail him, and his 
claim is denied as a matter of law.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994).


ORDER

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional right leg disability, to 
include compartment syndrome, is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


